On Motion for liehearing.

Per Curiam.
The petition in this case is as follows: *108“ Plaintiff states that the above named defendant, the Big Muddy Iron Company, is, and has been since the early part of April, 1872, a corporation duly incorporated under the laws of the State of Missouri; that the common stock of said company consists of 1,570 shares, the par value of which is $2 each; that early in the month of May, 1872, said company became duly authorized to issue preferred stock to the amount of five hundred shares; that the par value thereof was $100 each; that only two hundred and ninety shares thereof were sold; that plaintiff was and still is the owner of 100 shares of common stock and thirty shares of the preferred stock, all of which was fully paid up; that the company was doing a very prosperous business up to the 1st day of January, 1878, and had accumulated as profits, between said time of its organization and the 1st day of January, 1878, upwards of $60,000, besides an ore contract with the Pilot Knob Iron Company, and contracts with other companies, worth on said 1st day of January, 1873, the sum of $20,000 ; that said defendants, the Big Muddy Iron Company, and Thomas O’Reilly, James E. Mills, Thomas J. Whitman, Richard D. Lancaster, Andrew A. Blair, Benjamin White and William Wise, as directors of said company, on said 1st day of January, 1873, corruptly and fraudulently sold all the assets of said company, except the manufactured pig-iron on hand, to the Big Muddy Iron Company, also claiming to be a corporation duly incorporated, under the laws of the State of Missouri, and organized, as claimed, but a few days before the date of said sale, a majority of the stockholders and directors of said last mentioned company being also stockholders and directors of said defendant, the Big Muddy Iron Company; that the price for which said assets were sold, as aforesaid, was $156,000, when in fact, said assets at that time were well worth $250,000, which was well known to all the defendants herein when they made said sale for said price of $156,000; that said sale was made against the remonstrance and protest of plaintiff made to all of said *109defendants, and in fraud of the rights of the stockholders of said defendant, the Big Muddy Iron Company, and especially in fraud of the rights of plaintiff, and that all said defendants well knew it to he such fraud ; that by reason of said corrupt and fraudulent sale, said stock of plaintiff, both common and preferred, became, and have ever since been, unsalable and worthless, although prior to said sale it was very valuable; that defendants, nor either of them, ever paid plaintiff for his said stock, common or preferred, or any part thereof, although often demanded; that the net profits of said defendant, the Big Muddy Iron Company, on hand on said 1st day of January, 1873, amounted to $80,000; that defendant, said Big Muddy Iron Company, has no assets. Plaintiff therefore prays the court to require said defendants to account to plaintiff for the value of the assets on said 1st day of January, 1873, sold as aforesaid, and to pay such sum as may be found due him on account of said stock held or owned by him, as aforesaid, in said Big Muddy Iron Company, and wrongfully and fraudulently converted and appropriated by defendants, as above set forth; and for such other and further relief as the court may see just and proper.”
The answer is as follows : “ The defendants, except the Big Muddy Iron Company, for answer, deny each and every allegation in plaintiff’s petition.”
The estoppel and laches relied upon by the defendant in this court, not having been pleaded, could not be considered by us. We stated as much in our original opinion.
The other points made were not overlooked, but they were not discussed, inasmuch as, in affirming the judgment of the court of appeals on the merits, we acted under the provision of the act of the general assembly of March 26th, 1881.